internal_revenue_service number release date index numbers ----------------------------- ------------------- ---------------- ------------------------------ ------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ---------------- telephone number -------------------- refer reply to cc corp b06 plr-122577-08 date date distributing ------------------------------------------------------------------- ---------------------------------------------------------- ---------------- controlled qsub qsub qsub qsub ------------------------------------------------ ------------------------------------------------- ------------------------------------ ---------------------------------------------- -------------------------------------------------------- qsub -------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- sub sub sub qsub qsub -------------------------- ---------------------------- ---------------------------- ---------------------------------------------- ------------------------------ corp ---------------------------------------------------------- ------------------------- plr-122577-08 ------------------------------------------------------------------ country x country x act ---------- ----------------------------------------- country x location ---------------------------------- busine sec_1 busine sec_2 structure ------------------------ --------------------- -------------------------- shareholder a ------------------------------------------------------------ ---------------- shareholder b ------------------------------------------------------------ ----------------- a b c d e f g h dollar_figurew dollar_figurex dollar_figurey z --------- --------- ----------- ----------- ----------- ----------- ---------- ---------- -------------- -------------- -------------- -- plr-122577-08 date date date --------------------- --------------------- -------------------------- dear ------------------- this letter responds to your date letter from your authorized representatives requesting rulings on certain federal_income_tax consequences of a proposed transaction additional information was received in letters dated june july august september september november and date the information provided in these letters is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and except where expressly provided has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 of the internal_revenue_code and sec_1 d or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 distributing is a holding_company that is an s_corporation distributing through its qsub sec_1 and disregarded entities is engaged in busine sec_1 and busine sec_2 among other businesses busine sec_2 owns maintains and operates structure distributing has outstanding class a voting and class b non-voting common_stock held as follows shareholder number of class a a b total voting shares a b c percentage number of class b non-voting shares d e f g h percentage g h individuals a and b are father and son respectively collectively the shareholders qsub means a corporation intended to be a qualified_subchapter_s_subsidiary plr-122577-08 distributing wholly owns qsub and qsub wholly owns qsub qsub wholly owns qsub qsub and qsub qsub also wholly owns sub sub wholly owns sub and sub sub sub and sub are country x corporations distributing also wholly owns qsub and qsub wholly owns qsub financial information has been received indicating that busine sec_1 and busine sec_2 has each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years for what are represented to be valid corporate business purposes described herein distributing desires to separate busine sec_1 and busine sec_2 the separation is intended to be accomplished by the following steps the proposed transaction preliminary steps i distributing will form qsub a wholly owned domestic_corporation for which it will file a qsub election effective from inception ii corp will issue a note in the amount of dollar_figurey to distributing the corp note the term of the corp note will be for z years the corp note will bear interest compounded and payable semi-annually at a rate equal to the applicable_federal_rate provided in sec_1274 corp will issue the corp note to distributing in partial satisfaction of a dividend in the amount of dollar_figurew declared by corp in favor of distributing on date the country x liquidation iii qsub will transfer all of its stock in sub to qsub in exchange for additional shares of qsub stock iv sub will dissolve into qsub under country x law the liquidation the butterfly transactions v qsub will form and transfer nominal capital to n1 a newly created country x company that is treated as a disregarded_entity for federal_income_tax purposes in exchange for all of the outstanding_stock of n1 vi qsub will transfer all of the stock of qsub qsub and sub to n1 in exchange for additional shares of n1 and the assumption of related debt by n1 vii qsub will form and transfer nominal capital to n2 a newly created country x company that is treated as a disregarded_entity for federal_income_tax purposes in exchange for all of the outstanding_stock of n2 plr-122577-08 viii qsub will transfer a percentage x of the qsub stock to n2 in exchange for additional shares of n2 stock the number of shares of qsub stock transferred will equal the total shares of qsub stock outstanding multiplied by a fraction the numerator of which is the fair_market_value of the assets transferred to n1 and the denominator of which is the total fair_market_value of qsub ix qsub will transfer the stock of n1 to n2 in exchange for preferred shares of n2 stock the preferred shares of n2 stock will be retractable redeemable preferred shares with a fair_market_value equal to the x of qsub shares held by n2 x qsub will redeem the x of its shares held by n2 for a promissory note the qsub note xi n2 will redeem its preferred shares held by qsub for a promissory note the n2 note xii the n2 note and the qsub note will be legally set-off and cancelled since they will be equal in value xiii distributing will transfer a percentage y of its qsub stock to qsub in exchange for qsub shares of equal fair_market_value the fair_market_value of the y of qsub stock will equal the fair_market_value of the n2 shares ix qsub will transfer its n2 shares to qsub in exchange for redeemable shares of qsub the fair_market_value of these qsub shares will equal the fair_market_value of the n2 shares xv qsub will redeem the y of its shares held by qsub for a promissory note the qsub note xvi qsub will redeem its shares held by qsub for a promissory note the qsub note xvii the qsub note and the qsub note will be legally set-off and cancelled since they will be equal in value xviii qsub will assume liabilities within the meaning of sec_357 of approximately dollar_figurex of distributing’s third-party debt approximating busine sec_2’s pro_rata portion of the liabilities of distributing xix distributing will transfer the corp note to qsub plr-122577-08 xx distributing will transfer all of its qsub stock to controlled a newly formed wholly owned domestic_corporation for which it will file a qsub election effective from inception in exchange for shares of controlled stock xxi the shareholders will transfer on a pro-rata basis a percentage z of their distributing stock to controlled in exchange for shares of controlled stock the fair_market_value of these controlled shares will equal the fair_market_value of the qsub shares xxii distributing will redeem the z of its shares held by controlled for a promissory note the distributing note xxiii controlled will redeem its shares held by distributing for a promissory note the controlled note xxiv the controlled note and the distributing note will be legally set-off and cancelled since they are of equal value the taxpayer intends to disregard the steps of the butterfly transactions for federal tax purposes and instead treat those steps as if a distributing had transferred the assets of qsub and qsub plus the corp note to controlled in exchange for stock of controlled and the assumption by controlled of related liabilities the contribution and b distributing had distributed the controlled stock pro_rata to the shareholders the distribution additional debt incurred xxv qsub will issue approximately dollar_figurex of additional debt to unrelated parties and use the proceeds to satisfy debt in the same amount assumed from distributing the elections xxvi controlled with the consent of the shareholders will a elect to be treated as an s_corporation effective immediately following the distribution for controlled’s first taxable_year and b make qsub elections for qsub and qsub effective immediately following the termination of their current qsub elections the taxpayer has made the following representations in connection with the proposed transaction the liquidation a distributing on the date of adoption of the plan_of_liquidation for sub the plan_of_liquidation and at all times until the liquidation is completed will be the owner plr-122577-08 through qsub and qsub of at least of the single outstanding class of stock of sub b no shares of stock in sub will have been redeemed during the three years preceding adoption of the plan_of_liquidation c all transfers of property from sub pursuant to the plan_of_liquidation will be made within a single taxable_year of sub d as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and transferring its remaining assets to distributing e sub will retain no assets following the final liquidating_distribution f sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of the adoption of the plan_of_liquidation g other than in connection with the contribution no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to the adoption of the plan_of_liquidation h prior to the adoption of the plan_of_liquidation no assets of sub will have been distributed in_kind transferred or sold to distributing except for a transactions occurring in the normal course of business and b transactions occurring more than three years prior to the adoption of the plan_of_liquidation i sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc j the fair_market_value of the assets of sub will exceed its liabilities including any amount owed to distributing qsub or qsub both at the date of the adoption of the plan_of_liquidation and immediately prior to the time the first liquidating_distribution is made k the fair_market_value of the assets of sub transferred to distributing will exceed the sum of a the amount of liabilities assumed by distributing and b the amount of liabilities owed to distributing by sub plr-122577-08 l there is no intercompany debt existing between distributing and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of the adoption of the plan_of_liquidation m distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code n the fair_market_value of the consideration received by distributing for each share of stock in sub will approximately equal the fair_market_value of that stock o all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the liquidation have been fully disclosed p distributing will include sub 6’s all_earnings_and_profits_amount as a dividend to the extent required under sec_1_367_b_-2 and sec_1_367_b_-3 q the liquidation of sub will not include the distribution of any united_states real_property interests as defined in sec_897 the contribution and distribution aa any indebtedness owed by controlled or any entity controlled directly or indirectly by controlled to distributing or any entity controlled directly or indirectly by distributing after the distribution will not constitute stock_or_securities bb no part of the consideration distributed by distributing will be received by either shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing cc the five years of financial information submitted on behalf of busine sec_1 conducted by distributing through qsubs and disregarded entities and on behalf of busine sec_2 conducted by distributing through qsubs is representative of the present operations of each business and there have been no substantial operational changes since the date of the last financial statements submitted dd neither busine sec_2 conducted by distributing through qsubs nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution qsub and qsub will have been the principal owners of the goodwill and significant assets of busine sec_2 and will continue to be the principal owners following the distribution plr-122577-08 ee neither busine sec_1 conducted by distributing through qsubs and disregarded entities nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution distributing through qsubs and disregarded entities will have been the principal owners of the goodwill and significant assets of busine sec_1 and will continue to be the principal owners following the distribution ff following the distribution distributing through qsubs and disregarded entities and controlled through qsubs will each continue the active_conduct of its business independently and with its separate employees gg the distribution will be carried out for the following corporate business_purpose to improve the credit rating of busine sec_2 by separating it from distributing’s other business activities the distribution is motivated in whole or substantial part by this corporate business_purpose hh the distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both ii there is no plan or intention to liquidate controlled or distributing to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business jj any liabilities to be assumed within the meaning of sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred kk distributing will neither accumulate its receivables nor make any extraordinary payment of its payables in anticipation of the distribution ll no intercorporate debt will exist between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing at the time of or after the distribution other than intercompany loans or obligations that have arisen or will arise between the parties in the ordinary course of business mm payments made in connection with all continuing transactions between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length plr-122577-08 nn no two parties to the distribution are investment companies as defined in sec_368 and iv oo for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution pp for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution qq the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation rr immediately after the transaction within the meaning of sec_355 and sec_355 either no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled or if any person holds a percent or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction within the meaning of sec_355 and sec_355 or neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 ss the total adjusted bases and the fair_market_value of the assets transferred to controlled in the contribution each will equal or exceed the sum of i the total liabilities to be assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled and transferred to distributing’s creditors in connection with the transaction tt the total fair_market_value of the assets transferred to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of plr-122577-08 sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange uu the aggregate fair_market_value of the assets contributed to controlled in the contribution will exceed the aggregate basis of those assets vv the corp note will be bona_fide debt for federal_income_tax purposes the elections aaa qsub is a corporation organized under the laws of country x bbb qsub a domestic_corporation has owned percent of the capital stock of qsub at all times relevant herein and will continue to own percent of the capital stock of qsub after the proposed transactions ccc qsub is maintained solely for the purpose of complying with the country x act as amended and other country x laws to hold title to and operate a portion of the structure located in country x location ddd effective date distributing on behalf of qsub made a valid election pursuant to sec_1504 to treat qsub as a domestic_corporation for all u s federal_income_tax purposes eee effective date distributing made an election under sec_1362 to be an s_corporation and qsub elections for qsub and qsub pursuant to sec_1361 and there is no plan or intention to revoke or otherwise terminate the s_corporation_election of distributing or the qsub elections for qsub and qsub other than the termination of the qsub elections that will take place due to the proposed transaction fff immediately after the distribution controlled will be eligible to elect s_corporation status pursuant to sec_1362 effective immediately after the distribution and there is no plan or intention to revoke or otherwise terminate the s_corporation_election of controlled ggg controlled will elect to treat each of qsub and qsub as a qsub pursuant to sec_1361 effective immediately following the termination of their qsub elections that were originally made by distributing and there is no plan or intention to revoke or otherwise terminate the qsub elections for qsub or qsub plr-122577-08 hhh immediately after the distribution each of qsub and qsub will be eligible to be treated as a qsub of controlled for u s federal tax purposes based solely on the information submitted and the representations provided we rule as follows in connection with the liquidation no gain_or_loss will be recognized by distributing on its receipt through qsub of all the assets of sub in the liquidation sec_332 no gain_or_loss will be recognized by sub on the distribution of its assets to and the assumption of its liabilities by distributing through qsub in the liquidation sec_337 the basis of each asset received by distributing through qsub from sub in the liquidation will equal the basis of that asset in the hands of sub immediately before the liquidation sec_334 the holding_period of each asset received by distributing through qsub from sub in the liquidation will include the holding_period during which sub held that asset sec_1223 distributing will succeed to and take into account those attributes of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the liquidation sec_381 and sec_1_381_c_2_-1 any deficit in the earnings_and_profits of sub can only be used to offset earnings_and_profits accumulated after the date of the liquidation sec_381 based solely on the information submitted and the representations provided we rule as follows in connection with the contribution and distribution the butterfly transactions will be disregarded for federal tax purposes and treated instead as the contribution followed by the distribution rev_rul 1983_2_cb_68 revrul_77_191 1977_1_cb_94 revrul_62_138 1962_2_cb_95 revrul_57_311 1957_2_cb_243 and sec_1_1361-5 the contribution and distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 plr-122577-08 distributing will not recognize any gain_or_loss on the contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on the contribution sec_1032 controlled's basis in each asset received from distributing in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 controlled's holding_period in each asset received from distributing in the contribution will include the period during which distributing held that asset sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 distributing will not recognize any gain_or_loss on the distribution sec_361 the shareholders will not recognize any gain_or_loss and will not otherwise include any amount in income on the distribution sec_355 each shareholder’s basis in a share of distributing stock as adjusted under sec_1_358-1 shall be allocated between the share of distributing stock with respect to which the distribution is made and the share or shares of controlled stock received with respect to the share of distributing stock in proportion to their fair market values in accordance with sec_1_358-2 sec_358 and sec_358 and sec_1_358-1 each shareholder's holding_period in the controlled stock received will include that shareholder's holding_period for the distributing stock with respect to which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 distributing’s accumulated_adjustments_account immediately before the transaction will be allocated between distributing and controlled in a manner similar to the manner in which distributing’s earnings_and_profits will be allocated under sec_312 sec_1 d distributing's eligibility as a small_business_corporation as defined under sec_1361 will not be affected by the reorganization under sec_368 or the proposed transaction therefore assuming that distributing will otherwise meet the requirements of a small_business_corporation under sec_1361 distributing's status as an s_corporation will not change distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible plr-122577-08 shareholder for any portion of its first taxable_year under sec_1361 therefore assuming controlled will otherwise meet the requirements of a small_business_corporation under sec_1361 controlled will be eligible to make an s_corporation_election under sec_1362 provided that such election is made effective immediately following the distribution controlled will be eligible to elect to treat qsub and qsub as qsubs under sec_1361 provided that such elections are effective immediately following the termination of the qsub and qsub elections as qsubs of distributing the distribution will cause the termination of the qsub election of controlled because controlled will cease to be a percent subsidiary of distributing as a result controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the distribution from distributing in exchange for stock of controlled sec_1_1361-5 because qsub and qsub are qsubs of distributing before the distribution and controlled will elect to treat qsub and qsub as qsubs of controlled effective immediately following the distribution qsub1 and qsub will not be treated as separate corporations before or after the distribution sec_1_1361-5 example the contribution and distribution will have no effect on the continued validity of the sec_1504 election made by distributing on behalf of qsub on date to treat qsub as a domestic_corporation for all u s federal_income_tax purposes controlled will be subject_to sec_1374 with respect to any asset transferred from distributing to controlled to the same extent that distributing is subject_to sec_1374 with respect to such asset for purposes of sec_1374 controlled’s recognition_period will be reduced by the portion of distributing’s recognition_period that expires prior to distributing’s transfer of these assets to controlled sec_1374 and announcement i r b distributing will continue to be subject_to sec_1374 with respect to its retained assets no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 iv whether distributing is a valid s_corporation prior to the distribution v whether controlled will be a valid s_corporation after the distribution vi whether qsub and qsub will be valid qsubs plr-122577-08 after the transaction and vii whether the accumulated adjustment account was properly allocated between distributing and controlled this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely mary e goode senior counsel branch office of associate chief_counsel corporate cc
